United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1252
Issued: March 8, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 1, 2010 appellant, through his attorney, filed a timely appeal from the
February 19, 2010 Office of Workers’ Compensation Programs’ merit decision denying his
claim for an employment-related injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his back condition
is causally related to an October 14, 2008 employment incident, as alleged.
On appeal, appellant’s attorney contends that the February 19, 2010 Office decision was
contrary to fact and law.
FACTUAL HISTORY
On February 19, 2010 appellant, then a 47-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 14, 2008 he aggravated a previous back injury while
in the performance of duty. He alleged that he was told he would receive assistance due to his

physical restrictions but did not receive any assistance. Appellant aggravated the previous back
injury while pulling trays from the back of his truck from 4:30 p.m. until 7:00 p.m. His
supervisor, Kenneth Stevenson, was notified on November 6, 2008 and controverted
continuation of pay (COP) because appellant reaggravated a previous back injury.
Appellant submitted an October 20, 2008 excuse slip by Dr. David J. Tolner, a Boardcertified neurosurgeon, treated appellant that day and advised that he was unable to return to
work because he was pending discography.”
On November 24, 2008 the Office requested additional factual and medical information
from appellant. It allotted 30 days to submit additional evidence and respond to its inquiries.
In an October 20, 2008 medical report, Dr. Tolner noted that, although appellant’s work
description had been revised several times, appellant did not have any assistance at work and
aggravated his back condition after lifting a particular load of mail. He reported that appellant’s
postoperative magnetic resonance imaging (MRI) scan and x-rays “look fine.” Dr. Tolner noted
that appellant may possibly have “a discopathic pain generation.” He also had a discussion with
him about his weight, which Dr. Tolner stated was excessive and “certainly would give anybody
back pain.” Dr. Tolner stated that appellant’s back pain seemed to be a “recurrence.”
On December 18, 2008 the Office received a narrative statement from appellant who
reiterated that he injured his back on October 14, 2008 in the performance of duty. Appellant
described his employment activities as “constant twisting on a 180-degree axis” when pulling,
lifting and carrying 25- to 40-pound trays. On October 14, 2008 he was supposed to have
assistance, but it never arrived and he worked for five hours with no break. Appellant had a
previous back injury in February 2007 which required physical therapy and surgery. He had
“two major herniated discs and two discs pressing against the root of [his] sciatic nerve.”
Appellant provided his postmaster a list of his restrictions, but Mr. Stevenson and union
representative were told that he had no restrictions.
By decision dated December 31, 2008, the Office denied appellant’s claim finding that
the medical evidence submitted was insufficient to establish fact of injury. It found that the
described employment activities occurred as alleged; but the medical evidence provided no firm
diagnosis or establishes causal relationship.
On February 18, 2009 appellant requested reconsideration and submitted a narrative
statement to the Office. He was injured on October 14, 2008 and went to see Dr. Tolner, who
advised him not to return to work until he had a discography of his back. Appellant stated that
his claim was denied before his discography was completed.
By decision dated March 3, 2009, the Office denied appellant’s request for
reconsideration on the basis that he did not raise any substantive legal questions or submit
relevant and pertinent new evidence.
On November 28, 2009 appellant requested reconsideration. He submitted a July 23,
2007 report by Dr. Rogers L. Lewis, a Board-certified radiologist, who noted that appellant’s
x-ray showed “[m]ultilevel mild degenerative disc disease and spondylosis” and no acute

2

abnormality. In a June 4, 2008 report, Dr. Heidi T. Siuta, a radiologist, advised that appellant’s
x-ray showed a postpartial laminectomy on the right at L5.
Dr. Monica Watkins, a Board-certified radiologist, reported on June 13, 2008 that
appellant’s MRI scan showed that the “previously seen right paracentral/posterolateral disc
protrusion has been resected” after his March 7, 2007 right-sided hemilaminectomy at L5-S1.
She indicated that the thecal sac was slightly deviated toward the right with the fat within the left
dorsal epidural space appearing more prominent. There was no significant central canal stenosis
and minimal bilateral foraminal stenosis. Dr. Watkins reported “minimal disc bulge, facet
hypertrophy without significant central canal or foraminal stenosis” at the L4-5 level.
In a February 2, 2009 report, Dr. Varanda Nargund, a Board-certified anesthesiologist
and pain medicine specialist, advised that he conducted a provocative discography on appellant’s
lumbar spine at L3-4, L4-5 and L5-S1. The L5-S1 endpoint was not firm, the L5-S1 level was
consistent with appellant’s pain and reproduced back and leg pain, and the L5-S1 appeared to
have “[v]ery degenerated disc height” with bilateral annular tears.
Appellant also submitted reports dated July 11, 2007 to February 9, 2009 by Dr. Tolner.
On July 11, 2007 Dr. Tolner reported that appellant complained of some on-again, off-again pain
in his back with lumbar strains. Appellant stated that, on February 15, 2007, “the day after an ice
storm on Valentine’s Day, he was doing his usual rounds and making his postal deliveries, but
one of the court lanes was not plowed by the county” so he walked instead of driving and slipped
on ice and fell on his back and buttocks. He also reported falling again that day while trying to
get back into his truck. Appellant reported the falls to Mr. Stevenson. The next day, he reported
more back pain. Two days after his fall, appellant reported severe right leg pain. Dr. Tolner
diagnosed right-sided L5-S1 disc herniation with a “disc fragment that goes up into the right L5
neural foramen, as well as compressing and displacing the right S1 nerve root.” He described
appellant’s right L5 and S1 radicular pain as “typical” and reported no symptoms in his left leg.
Upon examination, appellant had decreased sensation in the right L5 and S1 nerve root
distribution. He noted that the MRI scan report was very clear and the radiologist was
“extraordinarily definitive in her description of the disc herniation, in fact [she] went out of her
way to point out it was not only a disc herniation, but there was compression of the S1 nerve
root, which was really above and beyond, clearly [indicating that she] was quite impressed.”
On March 7, 2008 Dr. Tolner performed surgery for a right, L5-S1 discectomy with
extensive right L5 and S1 foraminotomies.
On June 25, 2008 Dr. Tolner reported that appellant’s postoperative MRI scan of his low
back “could not look better” and that the disc herniation, was gone. He noted that a radiologist
concurred with his assessment and reported that appellant’s neurological examination regarding
his legs was “virtually normal.” Dr. Tolner advised that at appellant’s “weight and with his years
of wear and tear, he should not return as a letter carrier” and recommended an administrative
position where he would not have to lift anything over 25 pounds.
On August 6, 2008 Dr. Tolner indicated that appellant gained weight since his back
problem first began over six months prior. He advised him that, if he lost between 60 and 100
pounds, his back pain would improve.

3

On February 9, 2009 Dr. Tolner diagnosed severe degenerative disc disease with a
completely incompetent disc at L5-S1 and an anular tear at L4-5. He also noted severe lumbar
spondylosis, degenerative disc disease, lumbar radiculopathies, incompetent motion segment and
discopathic pain generators. Dr. Tolner advised that appellant would need surgery for an L4-5
complete decompression and an L4-S1 fusion.
By decision dated February 19, 2010, the Office denied modification of the March 3,
2009 decision. It found that appellant did not submit sufficient medical opinion evidence
explaining how his back condition was related to the October 14, 2008 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury2 was
sustained in the performance of duty, as alleged, and that any disability or medical condition for
which compensation is claimed is causally related to the employment injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty

1

5 U.S.C. §§ 8101-8193.

2

The Office’s regulations define a traumatic injury as a condition of the body caused by a specific event or
incident or series of events or incidents, within a single workday or shift. Such condition must be caused by external
force, including stress or strain, which is identifiable as to time and place of occurrence and member or function of
the body affected. 20 C.F.R. § 10.5(ee).
3

T.H., 59 ECAB 388 (2008).
1143 (1989).
4

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB

Id. See John J. Carlone, 41 ECAB 354 (1989); Shirley A. Temple, 48 ECAB 404 (1997).

4

and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.5
ANALYSIS
The Office accepted that the employment incident of October 14, 2008 occurred at the
time, place and in the manner alleged. The issue is whether the October 14, 2008 employment
incident caused or contributed to appellant’s back condition. The Board finds that appellant did
not meet his burden of proof to establish a causal relationship between his low back and the
October 14, 2008 employment incident.
On July 11, 2007 Dr. Tolner first diagnosed a right-sided L5-S1 disc herniation with a
disc fragment into the right L5 neural foramen, as well as compression the right S1 nerve root.
He described appellant’s right L5 and S1 radicular pain as “typical” and reported no symptoms
in appellant’s left leg. On March 7, 2008 Dr. Tolner performed a right, L5-S1 discectomy and
extensive right L5 and S1 foraminotomies. On June 25, 2008 he reported that appellant’s
postoperative follow-up MRI scan established that the disc herniation was gone. Although
appellant was not to return as a regular letter carrier, Dr. Tolner recommended work where
appellant did not have to lift over 25 pounds. He also indicated that appellant had gained weight
and he advised appellant that his low back condition would improve if he lost weight. This
evidence establishes that prior to the October 14, 2008 incident at work appellant had a
preexisting lumbar condition for which he underwent surgery. The issue is whether the accepted
incident aggravated his condition.
Although Dr. Tolner reported on October 20, 2008 that appellant aggravated his back
condition at work, he did not adequately explain the employment incident aggravated appellant’s
back condition. His treatment note of that day did not include a history of the October 14, 2008
incident. On February 9, 2009 Dr. Tolner diagnosed appellant with severe degenerative disc
disease which was worse than he had anticipated, with a completely incompetent disc at L5-S1,
an anular tear at L4-5, severe lumbar spondylosis, degenerative disc disease, lumbar
radiculopathies, incompetent motion segment and discopathic pain generators. He advised that
appellant would need further surgery for an L4-5 complete decompression and an L4-S1 fusion.
Although Dr. Tolner provided a firm diagnosis, he failed to directly address the issue of causal
relationship. He did not adequately explain how any changes to appellant’s low back were
caused by the October 14, 2008 incident in which appellant pulled mail trays. Dr. Tolner did not
address any changes between appellant’s postoperative diagnostic tests and the discography
study obtained on February 2, 2009. Therefore, these reports are also insufficient to establish
that appellant sustained an employment-related injury on October 14, 2008.
The medical reports of Dr. Lewis, Dr. Siuta, Dr. Watkins and Dr. Nargund do not provide
a firm diagnosis or medical opinion addressing how appellant’s low back condition was caused
or aggravated by the October 14, 2008 employment incident. The Board has held that medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of

5

Id. See Gary J. Watling, 52 ECAB 278 (2001).

5

limited probative value on the issue of causal relationship.6 Lacking thorough medical rationale
on the issue of causal relationship, the reports are of limited probative value and not sufficient to
establish that appellant sustained an employment-related injury in the performance of duty on
October 14, 2008.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to the indicated employment factors, he has
failed to meet his burden of proof.
CONCLUSION
The Board finds that appellant has not submitted sufficient rationalized medical opinion
evidence to establish that the October 14, 2008 employment incident was causally related to the
back condition. Therefore, appellant failed to meet his burden of proof to establish a claim.
ORDER
IT IS HEREBY ORDERED THAT the February 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 8, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

C.B., 61 ECAB ___ (Docket No. 09-2027, issued May 12, 2010); S.E., 60 ECAB ___ (Docket No. 08-2214,
issued May 6, 2009).

6

